Citation Nr: 1626347	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include glaucoma and residuals of an eye injury, other than left eye macular pucker.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1960 to February 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for bilateral cataracts and bilateral decreased visual acuity.  A claim for service connection for bilateral glaucoma, cataracts, decreased visual acuity, and eye injury was received in April 2009.

A September 2015 rating decision granted service connection for left eye macular pucker.  The Veteran has been diagnosed with additional bilateral eye disorders, including glaucoma and diabetic retinopathy.  As previously noted by the Board, the appeal for service connection for bilateral eye disorders encompasses all diagnosed disorders of both the right and left eye; therefore, the issue of service connection for right and left eye disorders, other than left eye macular pucker, are properly in appellate status before the Board.  

Pursuant to June 2015 Board remand instructions, a clarification letter was sent to the Veteran in July 2015 as to whether, based on statements made at the March 2015 Board hearing, he was still seeking service connection for a right eye disorder.  In an August 2015 written statement, the Veteran indicated that he wished to continue the appeal for service connection for right and left eye disorders.  In August 2015, a VA examination was conducted to assist in determining the nature and etiology of the claimed bilateral eye disabilities.  As discussed below, the Board finds the August 2015 VA examination report was thorough and adequate and in compliance with the Board's remand instructions.

Pursuant to January 2016 Board remand instructions, a supplemental statement of the case was issued in February 2016 that addressed the issue of service connection for right and left eye disorders, other than left eye macular pucker.  As such, the Board finds that there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).      

In August 2015, the Veteran testified at a personal hearing at a VA RO in Waco, Texas (Travel Board hearing), before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who held the August 2015 hearing is no longer employed by the Board.  The Veteran did not respond to a May 2016 clarification letter as to whether he wanted a hearing before another Veterans Law Judge.  As such, the Board assumes that the Veteran does not want another Board hearing; therefore, the Board may proceed with adjudication of the issue on appeal, which includes consideration of the Veteran's hearing testimony.  Cf. Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 


FINDINGS OF FACT

1.  The Veteran has currently diagnosed eye disabilities of bilateral proliferative diabetic retinopathy, bilateral neovascular glaucoma, bilateral pseudophakia, left eye abnormal pupil, and left eye superficial punctate keratitis.

2.  The Veteran sustained left eye injuries during service.

3.  A right eye injury or disease was not sustained during service.

4.  The Veteran's current eye disabilities first manifested many years after service separation and are not causally or etiologically related to active military service.



CONCLUSION OF LAW

The criteria for service connection for bilateral proliferative diabetic retinopathy, bilateral neovascular glaucoma, bilateral pseudophakia, left eye abnormal pupil, and left eye superficial punctate keratitis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R.	 § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds,	 444 F.3d 1328 (Fed. Cir. 2006).    

In this case, the RO provided notice to the Veteran in June 2009, prior to the initial adjudication of the claim in January 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the March 2015 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2009 and August 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).      

As noted in the June 2015 Board remand, the November 2009 VA examiner's opinion failed to adequately address the Veteran's in-service left eye injuries, which included diagnoses of subscleral and retrobulbous hemorrhage, traumatic iridoplegia, and traumatic iritis, and not merely a "fingernail scratch on his left cornea."  Pursuant to the June 2015 Board remand instructions, a VA examination was obtained in August 2015.  In an April 2016 written statement, through the representative, the Veteran contended that the August 2015 VA examiner's opinion is inadequate because the VA examiner "did not consider whether the injury to [the Veteran's] eye each time was aggravat[ed] by or aggravating the neo-vascular condition."  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  While the Veteran and representative have contended that the August 2015 VA examiner did not consider whether the in-service eye injuries aggravated the neovascular glaucoma, the Board finds that this general assertion is not supported by the evidence of record.  The VA examiner specifically detailed each in-service left eye injury and addressed that traumatic ocular injuries can, in some cases, lead to the later development of glaucoma.  

The Board finds that under the facts of this case that include eye disorders first diagnosed years after service the Veteran and representative, as lay persons, have not been shown to have the requisite medical knowledge, training, or experience to render medical opinions as to the cause of the diagnosed eye disabilities, to include whether they were caused or aggravated by the in-service left eye injuries.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The Board finds that the August 2015 VA examiner was competent and qualified through education, training, and experience to perform an adequate VA examination and offer medical diagnoses, statements, and opinions.  See Cox, 20 Vet. App. 563.        

The Board finds that the August 2015 VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, accurately detailed the in-service left eye injuries, and provided opinions with supporting rationale as to the etiology of the eye disorders.   

The Veteran testified at a March 2015 Board hearing before a Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.		 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal, what was generally required for service connection, and suggested the importance of getting a medical nexus opinion relating the in-service eye injuries to any current eye disabilities. 

The Veteran presented evidence of symptoms of the claimed eye disorders and testified as to in-service events.  Further, the Veteran was provided VA examinations in November 2009 and August 2015 that provide additional evidence on the question of whether any of the currently diagnosed eye disorders are related to the in-service eye injuries or otherwise related to active service.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Bilateral Eye Disorders

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with for bilateral proliferative diabetic retinopathy, bilateral neovascular glaucoma, bilateral pseudophakia, left eye abnormal pupil, and left eye superficial punctate keratitis, none of which is a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  

The Veteran essentially contends that the claimed bilateral eye disorders are related to active service, specifically in-service left eye injuries.  The Veteran contends that blunt trauma or injuries to the eyes can have a delayed reaction and cause serious vision loss if not treated early.  See November 2015 written statement.  In a May 2010 notice of disagreement, the Veteran contended that not all conditions manifest themselves within one year of discharge from active service.  

At the March 2015 Board hearing, the Veteran testified that he was poked in the eye playing basketball during service and contended that ocular trauma can cause glaucoma that does not manifest immediately, but rather develops at a later time.  See Board hearing transcript at 3.  The Veteran contended that this is why the vision in his left eye is so much worse than in the right.  See id. at 3-4. 

First, the evidence of record demonstrates that the Veteran has currently diagnosed eye disabilities of bilateral proliferative diabetic retinopathy, bilateral neovascular glaucoma, bilateral pseudophakia, left eye abnormal pupil, and left eye superficial punctate keratitis.  See August 2015 VA examination report.

Next, the Board finds that the Veteran experienced in-service left eye injuries.  April 1962 service treatment records note a hemorrhage in the Veteran's left eye after being poked in the eye while playing basketball.  Vision was noted as "good."  An August 1962 service treatment record notes that the Veteran was treated after being elbowed in the eye while playing basketball.  The record notes vision of 20/30-2 in the left eye with a sluggish pupil and pigment present in the anterior chamber of the left eye as well as mild inferior retinal edema in the left eye.  The service treatment record notes diagnoses of traumatic iridoplegia, traumatic iritis, and retrobulbar hemorrhage.  The service treatment records reflect that the Veteran was seen for follow up in August and September 1962.  A September 1962 service treatment record notes "no residual from injury" with normal vision and pressure in both eyes.

Service treatment records do not reflect any injury, complaint, diagnosis, or treatment of a right eye disorder, or otherwise reflect a reported history or findings of right eye injuries.  Nor has the Veteran contended otherwise.  While the Veteran has consistently reported injuring his left eye during service, he has not indicated that he also injured his right eye during service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  At the March 2015 Board hearing, the Veteran testified that he did not know why his original representative had reported a bilateral eye injury and that his concern had always been the left eye.  See Board hearing transcript at 10.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience an in-service injury or disease related to the right eye.

Given the above, the remaining question is whether there is evidence of a link between the current eye disabilities and service.  The Board finds that the weight of the evidence demonstrates that the current eye disabilities are not related to active service, to include the in-service left eye injuries.  Private and VA treatment records associated with the file note that the Veteran has received treatment for multiple eye disorders but do not connect the diagnosed eye disabilities to service.     

At the August 2015 VA examination, the VA examiner noted the April and August 1962 in-service left eye injuries when the Veteran was poked and elbowed in the eye while playing basketball.  The VA examiner noted that the last treatment for an eye disorder during service was in September 1962 at which time no residuals from the eyes injuries were noted and normal vision, pressure, and pupils were noted in both eyes.  The VA examiner noted that the next available record regarding the eyes was dated in 1999 when the Veteran was diagnosed with clinically significant macular edema in the right eye and diabetic retinopathy in both eyes.  The VA examination report notes that the Veteran was diagnosed with diabetes mellitus in the 1990s.  (The January 2010 rating decision denied service connection for diabetes mellitus.)

The August 2015 VA examiner opined that, while it is true that a traumatic eye injury can cause a higher risk of glaucoma later in life due to injury to the drainage system of the eye, the cause of the Veteran's glaucoma is neovascularization, which is directly caused by his severe proliferative diabetic retinopathy.  The VA examiner opined that the reason the Veteran's vision is worse in the left eye than the right eye is likely coincidental to the history of the in-service left eye injury.  (Service connection has been established for left eye macular pucker and a disability rating assigned taking into account diminished visual acuity in the left eye).  The VA examiner opined that the bilateral proliferative diabetic retinopathy, bilateral neovascular glaucoma, bilateral pseudophakia, left eye abnormal pupil, and left eye superficial punctate keratitis were not related to the Veteran's in-service left eye injuries.  

The August 2015 VA examiner opined that the proliferative diabetic retinopathy was caused by the (non-service-connected) diabetes mellitus and neovascular glaucoma is a complication of proliferative diabetic retinopathy and diabetes mellitus.  The VA examiner opined that the pseudophakia was not related to the Veteran's active service because the cataract removal occurred in 2005 and was likely a normally occurring age-related cataract.  The VA examiner further opined that the abnormal left pupil was caused by the glaucoma shunt placed in the left eye to reduce eye pressure.  Finally, the VA examiner opined that the left eye superficial punctate keratisis was not related to active service because it was first diagnosed during the VA examination - 50 years after the in-service left eye injuries.    

The August 2015 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the claimed right and left eye disorders and had sufficient facts and data on which to base conclusions.  Further, the VA examiner addressed the Veteran's assertions of a relationship between the current eye disorders and the in-service left eye injuries.  Based on the above, the Board accords the August 2015 VA examination report great probative weight.

As noted above, the Veteran has repeatedly contended that his current eye disabilities are the result of blunt force trauma to the left eye during service.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see 38 C.F.R. § 3.159(a)(2).

The Board finds that, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex eye disabilities of bilateral proliferative diabetic retinopathy, bilateral neovascular glaucoma, bilateral pseudophakia, left eye abnormal pupil, and left eye superficial punctate keratitis.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's current eye disabilities is a complex medical etiological question involving internal and unseen system processes of the nervous system and organ of the eye unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between his in-service left eye injuries and the current right and left eye disabilities, especially in the context of this case where the weight of the evidence demonstrates no symptoms of eye disorders for many years after service and the eye disabilities are attributed to non-service-connected causes.  As such, the Board accords the Veteran's lay statements regarding an etiology between the current right and left eye disorders and service low probative weight, and finds the statements are outweighed by the other more probative evidence of record, specifically the August 2015 VA medical opinion.

In support of the claim, the Veteran has submitted medical information, specifically articles entitled "Traumatic Glaucoma," "Proliferative Vitreoretinopathy as a Late Complication of Blunt Ocular Trauma," and "Late Complications of Ocular Injury," which indicate that glaucoma and other ocular degeneration disorders can be a latent complication of trauma to the eye.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

The articles submitted by the Veteran provide general information that glaucoma and other ocular degeneration disorders can be a latent complication of trauma to the eye.  The Board finds these articles are outweighed by the August 2015 VA examiner's opinion that focused specifically on the Veteran's current eye disabilities and specific in-service left eye injuries in concluding that the eye disorders are less likely as not related to the Veteran's active service, to include in-service eye injuries.  As discussed in detail above, the August 2015 VA examiner specifically noted that traumatic injury to the drainage system of the eye can cause an individual to be at higher risk of glaucoma later in life, but that, in this specific case, the Veteran's glaucoma is neovascularization, which is directly caused by the severe (non-service-connected) proliferative diabetic retinopathy.

Finally, service connection has already been established for left eye macular pucker.  The August 2015 VA examiner specifically opined that it is at least as likely as not that the macular pucker is related to the trauma suffered to the Veteran's left eye during service. 

Based on the above, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's eye disabilities, other than left eye macular pucker, of bilateral proliferative diabetic retinopathy, bilateral neovascular glaucoma, bilateral pseudophakia, left eye abnormal pupil, and left eye superficial punctate keratitis were caused by or otherwise began during active service, to include the in-service left eye injuries.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral proliferative diabetic retinopathy, bilateral neovascular glaucoma, bilateral pseudophakia, left eye abnormal pupil, and left eye superficial punctate keratitis is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


